OPINION OF THE COURT
Per Curiam.
Richard A. DeLorenzo has submitted an affidavit dated February 24, 1993, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. DeLorenzo was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on March 18, 1964.
*257Mr. DeLorenzo acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations of violations of rules governing the handling of money held in escrow. He concedes that if charges were predicated upon the misconduct under investigation, he could not successfully defend himself on the merits against such charges. He acknowledges that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Mr. DeLorenzo states that he is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may direct him to make monetary restitution to any persons whose money or property was misappropriated or misapplied, or to reimburse the Lawyers’ Fund for Client Protection, and acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and he specifically waives his right to be heard in opposition thereto.
Counsel for the Grievance Committee recommends that the Court accept the resignation. Under the circumstances, the resignation of Richard A. DeLorenzo as a member of the Bar is accepted and directed to be filed. Accordingly, Richard A. DeLorenzo is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Pizzuto, JJ., concur.
Ordered that the resignation of Richard A. DeLorenzo is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Richard A. DeLorenzo is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Richard A. DeLorenzo shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Richard A. DeLorenzo is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, *258(3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that pursuant to Judiciary Law § 90 (6-a) (a), the respondent shall reimburse the Lawyers’ Fund for Client Protection for any awards made to the persons whose money or property was willfully misappropriated or misapplied by him.